Ltjke, J.
1. Where an attachment has been dissolved by the giving of a replevy bond, and on the trial a judgment is rendered in favor of the plaintiff for the amount of his claim, it is lawful for the plaintiff to take judgment against the surety upon the replevy bond. Civil Code, of 1910, § 5113; Watters v. Southern Fixture &c. Co., 13 Ga. App. 468 (79 S. E. 360).
•2. The court is bound by the answer of a justice of the peace to the petition for certiorari, where the answer is neither traversed nor excepted to as provided by law.
3. The court did not err in not sustaining the certiorari.

Judgment affirmed.


Wade, C. J., and George, J., concur.